PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/513,506
Filing Date: 16 Jul 2019
Appellant(s): TRACKMAN A/S



__________________
Oleg Kaplun
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/31/2022.	

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/5/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-21 are directed to an abstract idea of performing a mental process.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below. 




Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a machine and a process, which are statutory categories of invention.

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. Claims 1-20 recite the steps of: receiving, at a processor, trajectory data for a kicked ball, the trajectory data including a number of measurement times each with a corresponding three-dimensional position of the ball; identifying, from the trajectory data (launch data for claims 16-18), a plurality of kick (launch for claims 16-18) parameters for the kicked ball including plurality of launch parameters; generating a series of ball trajectory simulations using the identified kick parameters in combination with an aerodynamic model wherein, for each of the simulated trajectories, a value of a first one of the identified launch parameters is adjusted to a first new value different from each of a plurality of previous values used for others of the simulated trajectories; determining, for each of the simulated trajectories, a simulated position of the ball relative to a target area and a time of flight for the ball to reach the simulated position relative to the target area; calculating, for each of the simulated trajectories, a blocked portion of the target area based on an obstacle between a launch position and the target area, wherein the blocked portion of the target area is calculated based on the time of flight for the ball to reach the simulated position relative to the target area; and determining an optimized value of the first launch parameter where the simulated trajectory calculated with the optimized value enters an unblocked portion of the target area, the unblocked portion of the target area being the area remaining when the blocked portion of the target area is subtracted from the target area.
These steps recite a mental process. 

More specifically, the steps of receiving, trajectory data for a kicked ball, the trajectory data including a number of measurement times each with a corresponding three-dimensional position of the ball is a mental step of receiving data. Other than reciting “at a processor” to receive the data, the claims can be mentally performed in the mind. The step of identifying, from the trajectory/launch data, a plurality of kick/launch parameters for the kicked ball including plurality of launch parameters are steps that can be performed mentally by a person. The steps of calculating of generating a series of ball trajectory simulates and determining simulated position and time of flight; calculating blocked portion of the target area, and determine an optimized value of the parameter are step of “calculating” or an evaluation. In the broadest reasonable interpretation, the simulations can be data or data points that are calculated mathematically. For example, they can be physic questions of calculating a trajectory, flight or various data using different angles (launch/kick parameter). The claims are steps of making determinations and calculations, which is a mental process. Mental processes are concepts performed in the human mind including observing, evaluation, judging and making opinions. Therefore, the claims recite an abstract idea of performing a mental process. Claim 21 recite similar limitations and therefore recite an abstract idea as discussed above.

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 1-21 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 1-21 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition, the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. The processor in claims 11-18, 21, and the device comprising a database and processor in claims 19-20 are not used in a meaningful way. The use of a processor generally links the abstract idea to a particular technological environment. The user interface to receive an input or kick situation comprising a location of a ball relative to a target for which kicks are to be simulated amounts to mere data gathering, which is a form of insignificant extra-solution activity. The display to provide an indication for the first unlock portion of the target area and the first unblocked portion of the target area also mounts to mere data gathering, which is a form of insignificant extra-solution activity.  The displaying results step is also recited at a high level of generality (i.e. as a general means of displaying the result of the simulation), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity.
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  



Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
	Claims 1-18, 21 recite a processor and claim 19 recite a device comprising a database and processor. The use of a processor or a database and processor to perform calculations, determinations and simulations on a ball for sports is well known routine and conventional. As evidence Van Wagoner (US 2020/0038742) discloses that well known conventional computers (paragraphs 92) are used to make various calculations, determinations and simulating a trajectory of ball (paragraphs 6-9, 56-61). Therefore, the use of a processor or database and processor (which is part of a computer) as claimed is well-known, routine, conventional in the art.
	In claim 21, the user interface and display device are merely an incidental or token addition to the claim that does not alter or affect how the process steps of calculating the simulation. In addition, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere inputting data on a user interface displaying of data is a well understood, routine, and conventional function
	The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea. 

Claims 2, 7-13, 17 are directed to the target area and blocked portion is which is part of the evaluations step and therefore recite an abstract idea of performing a mental process.
Claims 3-6 is directed to adjusting values and parameters, and making additional evaluations, and therefore recite an abstract idea of performing a mental process.
Claims 14, 20 is directed to displaying the area which can be performed by a person with a pen or paper or can performed by a conventional computer when simulating a trajectory of ball (see above as taught by Van Wagoner). Furthermore, the claims are specific to displaying goal area and the block portion of the target area. This information is used to perform the simulations or calculations of the trajectory. Therefore, the displaying of data as claimed is a pre-solution and insignificant extra solution activity.
Claims 15 and 18 are directed to the type of ball which further describe the step of observing or evaluating the parameters of a ball and therefore recite an abstract idea of performing a mental process.
The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

(2) Response to Argument
A. Claim 21 rejected under 35 USC 101
i. The Appellant argues that claim 21 does not recite an abstract idea.
The Appellant argues that the specification discloses a tracking system comprising e.g. a camera, a radar, LIDAR, an ultrasound, a micro-electro-mechanical sensor, or any number or combinations thereof, that can identify and track a trajectory of a kicked ball. From this sensor data launch parameters are determined. The Appellant acknowledges that the specification is not read into the claims and argues that the claimed operation requires the tracking system described in the specification and therefore unreasonable to assume that the human mind can derive these parameters that would make the data usable as desired. However, the claim does not claim the tracking system with a specific sensor.  The claim recites that trajectory data is received and does not specify where or from what device the data is received from. More specifically, claim 21 recites, “receiving, at a processor, trajectory data for a kicked ball”. The claim is directed to a method of receiving data and performing calculations with the received data. The claim is not claiming a specific system that obtains the data. The Appellant argues that a specific system is inherently associated with the claimed method. However, the specific system and the components are not inherently associated with the claimed method. There is no specific sensor that is being used. The Appellant fails to specify what the system comprises and which sensor is required.

The Appellant argues that after the launch parameters are identified, these parameters are used to calculate a first simulated kick to a target area with a first and second blocked portion of the target area and providing an indication of a first unblocked portion of the target that does not include the first and second block portions of the target area. The Appellant argues that these method steps are not practically performed in the human mind.
However, the claim does not specify complex equations or performing complex calculations that cannot be performed mentally. The Appellant claims determining and calculating a simulation of kicks to a target area with block portions and displaying an indication of the unblocked portion. As claimed, the claims recite a mental process of performing calculation or an evaluation. This mental process is what an average person does when shooting a goal. For instance, in a game of soccer, a soccer player would evaluate where the goal is and the obstacles (i.e. the opposing goalie and opposing players in front of the goal). The soccer player would mentally simulate in their mind the kicks to avoid the obstacles before kicking the ball. The soccer player would calculate how hard or light, high or low with the associated approximate flight time, and direction to kick the ball depending on the distance and direction of the goal and obstacles. A soccer player would know how to kick towards the unblocked portion of the goal (i.e. where there’s no opposing players and goalie).

As indicated in the Office Action (mailed 1/5/2022), the claims do not recite a computer simulation that cannot be performed in the human mind. In the broadest reasonable interpretation, the simulations and calculations can be data or data points that are calculated mathematically. For example, they can be physic questions of calculating a trajectory, mapping a trajectory, flight or various data using different launch angles (launch/kick parameter). As claimed, the claims are directed to calculating various data that is usually asked in high school physic question. The claim does not specify a specific type of aerodynamic model that is applied. The claim does not suggest and the Appellant does not specify why the aerodynamic model cannot be performed by the human mind. Furthermore, trajectory using aerodynamic model can be performed in the human mind. Even space travel trajectories (For example, the first moon launch), which is more complex than a launched ball are calculated in the human mind by scientists. Aerodynamic calculations were calculated in the human mind before computers were invented. Furthermore, as claimed, the use of an aerodynamic model is generic. The claims do not claim the specifics and the complexity of the aerodynamic model in a way that cannot be computed by the human mind. An aerodynamic model can simply be laws of gravity and drag which can be factored in when calculating a trajectory in the human mind. The claims are directed to a mental process that can be performed in the human mind.

The Appellant argues that the claims are similar to example 38 provided by the USPTO examples. However, example 38 is directed to simulating an analog audio mixer. The claim is directed to replicating the sound quality of an analog audio mixer by accounting for the slight variances in analog circuit values that are generated during the circuit’s manufacturing. Using aerodynamic model or laws of physics is not the same. The pending claims are not similar to the claim in example 38. The Appellant disagrees and argues that audio mixer also operates based on physical laws and that a physics class can also teach the electronic concepts that could be used to simulate an analog audio mixer. Although the Appellant’s statement that audio mixer also operates based on physical laws and that a physics class can also teach the electronic concepts that could be used to simulate an analog audio mixer is true, the Appellant has not provided arguments as to how the pending claims are similar to example 38. With Appellant’s statement that “audio mixer also operates based on physical laws” this would be applicable to every invention since every invention is bounded by the laws of physics. Furthermore, it is true that a physics class can also teach the electronic concepts that could be used to simulate an analog audio mixer. However, example 38 is not simply reciting simulating an analog audio mixer. Example 38 is directed replicating the sound quality of an analog audio mixer by accounting for the slight variances in analog circuit values that are generated during the circuit’s manufacturing. The method begins with a model of an analog circuit representing an audio mixing console. The model includes a location of all the circuit elements within the circuit, an initial value for each of the circuit elements, and a manufacturing tolerance range for each of the circuit elements. A randomized working value of each element is then determined using a normally distributed pseudo random number generator (PRNG) based on the initial value of the circuit element and the manufacturing tolerance range. The model is then simulated using a bilinear transformation to create a digital representation of the analog circuit. Therefore example 38 does not appear to be similar to present claim 21.

ii. The Appellant argues that claim 21 integrates the alleged abstract idea into a practical application.
The Appellant argues that similarly claim 1 of Example 37, pending claim 21 recites an integration of the abstract idea into practical application. However, claim 1 of example 37 is directed to computer process of automatically moving the most used icon to a position on the GUI. The GUI and icons are integrated into the claimed invention. There is an improvement to the computer or the graphical user interface.
Pending claim 21 recites, “providing to a user, via a display, an indication of a first unblocked portion of the target area, the first unblocked portion of the target area including portions of the target area not included in the first and second blocked portions of the target area.” As indicated in the rejection above, this limitation amounts to mere post solution displaying, which is a form of insignificant extra-solution activity. Unlike claim 1 of example 37, the display is not tied into the claimed invention. It is not integral to the claimed invention. There is no improvement to the display.

The Appellant argues that Office Action relies on the Marty reference (US 2008/0312010) to teach the additional elements of providing an unblocked portion of the target area to a user. However, the Marty reference was used as a prior art rejection (1st NF Office action mailed 3/30/2021) for clams 1-20. Claim 21 was entered in an amendment after the Final Rejection (mailed 9/30/201) on 11/16/2021.
In the most recent Office Action, the prior art rejection was withdrawn and the 35 USC 101 rejection was maintained (as indicated in (1) Grounds of Rejection to be Reviewed on Appeal within this Examiner’s Answer). The 35 USC 101 rejection relies on Van Wagoner (US 2020/0038742) as evidence to show that well known conventional computers are used to make various calculations, determinations and simulating a trajectory of ball.
As indicated in the rejection above, the user interface and display device in claim 21 are merely an incidental or token addition to the claim that does not alter or affect how the process steps of calculating the simulation. In addition, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere inputting data on a user interface displaying of data is a well understood, routine, and conventional function.

The Office Action mailed on 1/5/2022 indicated that the claims are more similar to example 37, claim 3. Claim 3 of example 37 is directed to observing data (icons on a computer) and making a calculation (ranking icons based on use) which can be performed mentally. Similarly, the pending claims are directed to observing data (or receiving data), and making calculations (of trajectories of a ball, block portion, time of flight and optimized value). Although the calculations are a little more complex than claim 3 of example 37, the procedure or steps of observing/receiving data and calculating is similar. The claims are directed to a mental process. The claims are not integrated into a practical application. Claims 1-21 is not tied into a computer. Claims 1-18 only indicates that the processor is used to receive data. Only claims 19-20 recite that the processor performs the steps. However, as indicated above, the steps of receiving data/observing, evaluating, making a determination of trajectories of a ball and calculating data is a mental process. 
The Appellant disagrees. The Appellant argues that claim 21 recites a detailed mechanism for simulating kicks and determining which kick parameter leads to the ball entering an unblocked portion of a target area in a manner not achievable (in any usable time frame) via human calculation. However, the claim does not specify a time frame in which the simulations are produced. In addition, if the claimed invention requires providing a user, via a display an indication of a first unblocked portion of the target area, it appears that the information is not provided to a user instantly when the user is on the field. A soccer player would have to focus on the game and would not be able to view the display off the field. A time out would be required or the soccer player would have to leave the field to receive or view the display “an indication of a first unblocked portion of the target area as claimed”. During this time, a person such as a coach can mentally perform this calculation. In addition, the soccer player can retrieve information/data that was previously calculated. The claimed invention and the specification do not disclose that these calculations cannot be calculated ahead of time for training, or coaching purposes, and can later be reviewed. In addition, as indicated above, the claimed invention is a mental process of what an average person does when shooting a goal. The soccer player would mentally simulate the kicks in their mind to avoid the obstacles before kicking the ball. The soccer player would try to kick towards the unblocked portion of the goal (i.e. where there’s no opposing players and goalie).

iii. No specific arguments have been provided other than that claim 21 is not directed to an abstract idea.

B Independent claims 1, 16, 19
The Appellant argues that claims 1, 16 and 19 recite patentable subject matter under 35 USC 101 for similar reasons to claim 21.
However, the examiner notes that claims 1, 16,19 are directed to steps of receiving data, and determining and calculating information with the data. There is no step of “providing a user, via display, an indication of a first unblock portion of the target area” as claimed in claim 21.

C Dependent claim 13
Regarding claim 13, the Appellant argues that a player tracking system is integrated into the system to simulate a location of a goalkeeper and a defensive wall based on location data captured by the player tracking system, and that these recitations cannot reasonably be performed in the human mind.
However, this is not claimed. Claim 13 merely indicates that the location data is received from a player tracking system. The claim does not specify that the player tracking system is integrated into the system to simulate a location of a goalkeeper and a defensive wall based on location data captured by the player tracking system. The claim merely recites, “receiving location data of an actual goalkeeper and an actual defensive wall in a football match from a player tracking system”. Accordingly, the “player tracking system” is at best a source of pre-solution data for performing the mental process. It should be noted that, according to the claimed method, the “player tracking system” is not performing any actions.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JASSON H YOO/Primary Examiner, Art Unit 3715            


                                                                                                                                                                                            
Conferees:
/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715    
                                                                                                                                                                                                    /KANG HU/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.